COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                        01-13-0805-CR
Style:                               Rodney Carnell Mays
                                     v The State of Texas
Date motion filed*:                  April 24, 2014
Type of motion:                      Motion to Withdrawal Appeal
Party filing motion:                 Appellant
Document to be filed:

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant filed a “Motion to Withdraw Appeal.” The Court construes the motion as a motion to dismiss
          the appeal. Both appellant and his attorney must sign a motion to dismiss, which must be filed in duplicate
          with the Clerk of this Court. See TEX. R. APP. P. 42.2(a). Because appellant did not sign the motion,
          appellant’s motion to dismiss is DENIED. See id. The Court will consider a properly filed motion to
          dismiss, if one is filed.

Judge's signature:     /s/ Justice Evelyn V. Keyes
                       

Panel consists of      ____________________________________________

Date: May 13, 2014




November 7, 2008 Revision